El Juez PResidente Se. Quiñones
emitió la' opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Rafael Arce Rollet á nombre de Don Federico Diez y López contra negativa del Registrador de la Propiedad de Cáguas á inscribir una finca.
Resultando: que por escritura pública otorgada en Cáguas ante el Notario de la misma Don Rafael Arce Rollet, en 6 de julio de 1903, Don Juan Regis, Don Bernardino, Doña Martina y Doña Cármen G-arcía y Reyes, hermanos, vendieron á Don Gervasio García y Díaz una finca rústica de su propie-dad, compuesta de 73 cuerdas de terreno, sitas en el barrio de ‘‘ Cañaboncito ” del término municipal de Cáguas, que les había sido adjudicadas como herederos de su difunto hermano Don Manuel A. García y Reyes para el pago de bajas de la cuenta divisoria de los bienes de su citado her-mano, otorgada en Cáguas y por ante el mismo notario en 2 de mayo de 1903; y que por otra escritura de la misma fecha otorgada también en Cáguas y ante el propio notario, ven-dió el comprador Don Gervasio García y Díaz con el consenti-miento de su esposa Doña Mariana.Casanova á Don Federico Diez y López la misma finca de que se ha hecho referencia en precio y cantidad de setecientos pesos, que el vendedor con-fesó recibido con anterioridad á su satisfacción.
Resultando: que por otra escritura otorgada también en la misma ciudad de Cáguas, y por ante el mismo notario Don Rafael Arce Rollet en 16 de junio de 1906, por Don Juan *6Regis, Don Bernardino, Doña Martina y Doña Cánnen Gar-cía y Reyes, y Don Gervasio García y Don Federico Diez y López, declararon los cuatro primeros comparecientes que en la testamentaría de su legítimo hermano Don Manuel A. García y Reyes formalizada por escritura ante el mismo No-tario Sr. Arce Rollet en 2 de mayo de 1903 se había adjudi-cado á los manifestantes para el pago de las bajas de dicha testamentaría una finca rústica compuesta de 73 cuerdas de terreno, situada en el barrio de “Cañaboncito” del término municipal de Cáguas, y cuya finca se había constituido por la agrupación de dos pedazos de terreno, radicados en el mismo barrio, compuesto el uno de 67 cuerdas y el otro, de 6, radica-das ambas en el mismo barrio de ‘ ‘ Cañaboncito ’ ’, colindantes entre sí y de la propiedad de su difunto hermano Don Manuel: que esas dos fincas agrupadas en la forma que queda expuesta, habían sido vendidas por los cuatro primeros com-parecientes á Don Gervasio García y Díaz por escritura del mismo notario en fecha 6 de junio de 1903 y que por otra escritura de la misma fecha y por ante el propio notario, las había vendido el adquirente Sr. García y Díaz al otro com-pareciente Don Federico Diez y López; que dicha finca de 73 cuerdas de terreno, así agrupadas, no podían incribirse en el registro de la propiedad por no haberse hecho ni po-perse realizar de momento la inscripción previa del predio de 6 cuerdas y que interesados como lo estaban todos los comparecientes para que se inscribiera en el registro de la propiedad la finca de 67 cuerdas por el orden correspondiente á favor de los adjudicatarios Sr. García y Reyes y de los com-pradores Don Gervasio García Díaz y Don Federico Diez y López, acordaron dejar sin valor ni efecto alguno la agrupa-ción de las dos fincas rústicas relacionadas, manteniéndolas en su primitivo estado de separación, para que así quedaran obviadas las dificultades que existían para inscribir indivi-dualmente y á nombre de su actual propietario la predicha finca de 67 cuerdas de terreno y que, presentada esta escritura al registro de la propiedad para su inscripción, le fué dene-*7gada por el registrador por los motivos que expresa la nota puesta al pie de la misma, la qne copiada á la letra dice así:
• “No admitida la inscripción del precedente documento con pre-sencia de otros, porque los herederos del finado Don Manuel García Reyes, no pueden distribuir la herencia ni arreglar la partición de la misma, cuando el testador, como sucede en el caso presente, ha enco-mendado esa facultad á un partidor quien en 2 de mayo de 1903 con aprobación de todos los herederos, dispuso la agrupación de la finca que se trata de inscribir con otra y así agrupada la adjudicó en común proindiviso á los mismos herederos, Don Bernardino, Doña Oármen, Doña Martina y Don Juan Regis García para que procedieran á la venta de la misma con destino á pagar un legado de trescientos pesos á Doña Oármen García é igual suma de por mitad á Doña Manuela y Doña Josefa García; siendo imprescindible la previa inscripción de la citada escritura de participación de 2 de mayo de'1903 por no tener el precedente documento fuerza legal para alterar y modificar dicha participación, toda vez que la autorizan sólo los herederos sin el refe-rido partidor testamentario; habiéndose tomado anotación preven-tiva por ciento veinte días al folio 183 vuelto del tomo 10 de este Ayun-tamiento, finca 525, anotación letra D. — Cáguas, 10 de julio de 1908.’’
Resultando: que contra esta nota ha interpuesto en tiempo ante este Tribunal Supremo el Abogado Don Rafael Arce Eollet á nombre de Don Federico Diez y López el presente recurso gubernativo pará que se revoque dicha nota y se dis-ponga que se practiquen las inscripciones de la finca de 67 cuerdas de terreno, primero á favor de Don Juan Regis, Don Bernardino, Doña Martina y Doña Oármen G-arcía y Reyes ; luego á favor dé Don Gervasio García, y difinitivamente en favor de su actual propietario Don Federico Diez, que es en la misma forma que se solicitó del registrador de la propie-dad, con las costas á cargo del mismo.
Considerando: que la agrupación de fincas y su segrega-ción, son actos puramente discrecionales y potestativos de los interesados; y que estando interesados en la inscripción de la finca de que se trata, tanto su poseedor actual Don Federico Diez y López, como sus antecesores Don Gervasio García Díaz y los hermanos García Reyes, han podido acordar váli-*8damente la separación de las dos porciones de terreno de qne se componía antes dicha finca, si lo han estimado conveniente á sns intereses, sin qne á ello se opongan los motivos alegados por el registrador en sn nota, toda vez qne la circunstancia de haber sido adjudicados esos terrenos á los hermanos García Keyes como nna sola finca en la divisoria de los bienes de sn difunto hermano y cansante Don Manuel de los mismos apelli-dos, no les imponía la obligación de mantenerla en esa misma forma, ni. se necesita para la segregación acordada por los interesados la intervención del contador-partidor qne forma-lizó la cuenta divisoria, pues su misión concluyó, una vez aprobada y terminada la testamentaría.
Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Cáguas al pie de la escritura de que se trata en el presente recurso y el registrador practique la ins-cripción solicitada en la forma que corresponda con arreglo á derecho. T con devolución de los documentos presentados remítase al citado registrador copia certificada de la presente resolución para su cumplimiento y demás efectos.

Revocada.

Jueces concurrentes: Sres. Asociados, Hernández, Figue-ras, MacLeary y Wolf.